PROMISSORY NOTE AND SECURITY AGREEMENT - US

(Exhibit A - US to the Asset Purchase Agreement)




$12,200,000 USD Las Vegas, Nevada October 1, 2011

 



For good and valuable consideration, Galaxy Gaming, Inc., a Nevada corporation,
(“Maker”), hereby makes and delivers this Promissory Note and Security Agreement
– US (this “Note”) in favor of Prime Table Games, LLC (“Holder”). The parties
acknowledge that this Note and a companion promissory note of even date herewith
and referenced as Promissory Note and Security Agreement – UK collectively
represent Exhibit A of the Asset Purchase Agreement of even date herewith
(collectively the “Notes”). The parties hereby agree as follows:

 

1. Principal Obligation and Interest. For value received, Maker promises to pay
to Holder, in currently available funds of the United States, the principal sum
of Twelve Million Two Hundred Thousand United States Dollars ($12,200,000 USD).
Maker’s obligation under this Note shall accrue interest at the following rates
per annum:

 

Year  Annual Interest 2011  0% 2012  3% 2013  4% 2014  5% 2015  6% 2016  7%
2017  8% 2018 & Beyond  9%

 

Interest shall be computed on the basis of a 365-day year or 366-day year, as
applicable, and actual days lapsed. In the event future monthly revenue received
by Maker from the “Assets,” as defined in the Asset Purchase Agreement of even
date herewith, is less than 90% of the Notes monthly payment due to Holder, then
the Note payments may, at Maker’s option, be adjusted to the higher of $100,000
per month or 90% of the monthly revenue amount. If Maker engages this payment
adjustment election, the Note shall not be deemed in default and the interest
rate of the Note, as depicted in the table in this Section 1, shall increase 2%
per annum for this duration of the Note or until the standard payment schedule
resumes.

 

2. Payment Terms.

 


a. Monthly payments shall be due under the Note, commencing with $100,000 due on
or before January 28, 2012. Subsequent payments shall each be due on the 28th
day of each month and the payment amount shall increase to $130,000 per month
beginning sixteen (16) months after the Closing Date, $160,000 per month
beginning twenty-eight (28) months after the Closing Date, $190,000 per month
beginning forty (40) months after the Closing Date, $220,000 beginning fifty-two
(52) months after the Closing Date until fully paid. Additional principal
payments on the Note may be made by Galaxy at any time without pre-payment
penalty.





1

 

 



b. All payments shall be applied first to interest, then to principal and shall
be credited to the Maker's account on the date that such payment is physically
received by the Holder.

 

c. Maker shall have the right to prepay all or any part of the principal due
under this Note at any time without penalty.

 

d. In the event of losses suffered, incurred or sustained by Maker under that
certain Asset Purchase Agreement signed simultaneously herewith, Maker shall be
entitled to deduct the amount of such losses from the total balance due and
owing to Holder under the terms of this Note (the “Off-Set”). The Off-Set shall
be subject to the following conditions and procedures: (i) the right to off-set
may only be determined upon the maturity date of this Note, (ii) the amount of
the Off-Set must be either (x) agreed upon by the parties, or (y) determined in
final (including all available appeals) by a court of competent jurisdiction
hereunder, (iii) for purposes of this section, “losses” shall include only those
direct, actual, reasonable and out-of-pocket costs incurred by Maker in good
faith and paid to arms-length third parties as a result of such applicable
violation under the Asset Purchase Agreement, and further, Maker shall, upon
written request from Holder, provide copies of all documentary or other
applicable information necessary to support the amount and validity of the
foregoing direct expenses, and provided, further, direct expenses shall not
include consequential, indirect or punitive expenses, and (iv) the amount of the
Off-Set, as finally determined hereunder, shall be deducted from the final
payment under this Note on the maturity date.



 

3. Grant of Security Interest. As collateral security for the prompt, complete,
and timely satisfaction of all present and future indebtedness, liabilities,
duties, and obligations of Maker to Holder evidenced by or arising under this
Note, and including, without limitation, all principal and interest payable
under this Note and all attorneys’ fees, costs and expenses incurred by Maker in
the collection or enforcement of the same (collectively, the “Obligations”),
Maker hereby pledges, assigns and grants to Holder a continuing security
interest and lien in all of Maker’s right, title and interest in and to the
property, whether now owned or hereafter acquired by Maker and whether now
existing or hereafter coming into existence or acquired, including the proceeds
of any disposition thereof, described on Exhibit “A” attached hereto and
incorporated herein by this reference (collectively, the “Collateral”). As
applicable, the terms of this Note with respect to Maker’s granting of a
security interest in the Collateral to Holder shall be deemed to be a security
agreement under applicable provisions of the Uniform Commercial Code (“UCC”),
with Maker as the debtor and Holder as the secured party.

 

4. Perfection. Upon the execution and delivery of this Note, Maker authorizes
Holder to file such financing statements and other documents in such offices as
shall be necessary or as Holder may reasonably deem necessary to perfect and
establish the priority of the liens granted by this Note, including any
amendments, modifications, extensions or renewals thereof. Maker agrees, upon
Holder’s request, to take all such actions as shall be necessary or as Holder
may reasonably request to perfect and establish the priority of the liens
granted by this Note, including any amendments, modifications, extensions or
renewals thereof. Maker shall cooperate fully with Holder in establishing and
maintaining Holder’s perfection of Holder’s security interest in the Collateral,
including notifying and keeping Holder apprised of the current location of all
of the Collateral which consists of physical property and the status of all
accounts payable or similar rights which are a part of the Collateral.

2

 

 

5. Representations and Warranties of Maker. Maker hereby represents and warrants
the following to Holder:

 

a.                   Maker and those executing this Note on its behalf have the
full right, power, and authority to execute, deliver and perform the Obligations
under this Note, which are not prohibited or restricted under the articles of
incorporation or bylaws of Maker. This Note has been duly executed and delivered
by an authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.                   The execution of this Note and Maker’s compliance with the
terms, conditions and provisions hereof does not conflict with or violate any
provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound, or constitute a
default thereunder or result in the imposition of any lien, charge, encumbrance,
claim or security interest of any nature whatsoever upon any of the Collateral.

 

c.                    The security interest granted hereby in and to the
Collateral constitutes a present, valid, binding and enforceable security
interest as collateral security for the Obligations, and, except as to leased
equipment or purchase-money encumbrances existing as of the date of this Note as
expressly disclosed to Holder in writing, such interests, upon perfection, will
be senior and prior to any liens, encumbrances, charges, title defects,
interests and rights of any others with respect to such Collateral.

 

d.                   The security interest granted hereby shall be a first
priority lien on the Collateral and no prior or superior liens, security
interests or encumbrances exist with respect to any part of the Collateral.

 

6. Covenants of Maker. For so long as any Obligations remain outstanding:

 

a.                   Maker shall not sell, assign or transfer any of the
Collateral, or any part thereof or interest therein except in the ordinary
course of its business;

 

b.                   Maker shall pay or cause to be paid promptly when due all
taxes and assessments on the Collateral.

 

7. Use of Collateral. For so long as no event of default shall have occurred and
be continuing under this Note, Maker shall be entitled to use and possess the
Collateral and to exercise its rights, title and interest in all contracts,
agreements, and licenses subject to the rights, remedies, powers and privileges
of Holder under this Note and to such use, possession or exercise not otherwise
constituting an event of default, free of all influence, actual or potential
from the Holder, absent a material default. Notwithstanding anything herein to
the contrary, Maker shall remain liable to perform its duties and obligations
under the contracts and agreements included in the Collateral in accordance with
their respective terms to the same extent as if this Note had not been executed
and delivered; the exercise by Holder of any right, remedy, power or privilege
in respect of this Note shall not release the Maker from any of its duties and
obligations under such contracts and agreements; and Holder shall have no duty,
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Note, nor shall Holder be obligated to perform any
of the duties or obligations of Maker under any such contract or agreement or to
take any action to collect or enforce any claim (for payment) under any such
contract or agreement.

3

 

8. Defaults. The following events shall be defaults under this Note:

 

a. Maker’s failure to remit any payment under this Note on before the date due,
if such failure is not cured in full within five (5) days of written notice of
default;

 

b. Maker’s failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in the Agreement if such failure is not cured
in full within ten (10) days following delivery of written notice thereof from
Holder to Maker;

 

c. If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d. Default in the Maker’s obligation for borrowed money, other than this loan,
which shall continue for a period of twenty (20) days;

 

e. The commencement of any action or proceeding which affects the Collateral or
title thereto or the interest of Holder therein, including, but not limited to
eminent domain, insolvency, code enforcement or arrangements or proceedings
involving a bankrupt or decedent;

 

f. The entry of a decree or order by a court having appropriate jurisdiction,
adjudging the Maker bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker under the federal Bankruptcy code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of the Maker, or any substantial part if its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order un-stayed and in effect for a period of twenty (20) days; or

 

g. Maker’s institution of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action.

 

9. Rights and Remedies of Holder. Upon the occurrence of an event of default by
Maker under this Note, then, in addition to all other rights and remedies at law
or in equity, Holder may exercise any one or more of the following rights and
remedies:

 

a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.

4

 

b. Pursue and enforce all of the rights and remedies provided to a secured party
with respect to the Collateral under the Uniform Commercial Code.

 

c. Make such appearance, disburse such sums, and take such action as Holder
deems necessary, in its sole discretion, to protect Holder’s interest, including
but not limited to (i) disbursement of attorneys’ fees, and (ii) procurement of
satisfactory insurance. Any amounts disbursed by Holder pursuant to this
Section, with interest thereon, shall become additional indebtedness of the
Maker secured by this Note and shall be immediately due and payable and shall
bear interest from the date of disbursement at the default rate stated in this
Note. Nothing contained in this Section shall require Holder to incur any
expense or take any action.

 

d. Pursue any other rights or remedies available to Holder at law or in equity.
 

10. Representation of Counsel. Maker acknowledges that they have consulted with
or have had the opportunity to consult with their legal counsel prior to
executing this Note. This Note has been freely negotiated by Maker and Holder
and any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Note.

 

11. Choice of Laws; Actions. This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State. Maker acknowledges that
this Note has been negotiated in Clark County, Nevada. Accordingly, the
exclusive venue of any action, suit, counterclaim or cross claim arising under,
out of, or in connection with this Note shall be the state or federal courts in
Clark County, Nevada. Maker hereby consents to the personal jurisdiction of any
court of competent subject matter jurisdiction sitting in Clark County, Nevada.

 

12. Usury Savings Clause. Maker expressly agrees and acknowledges that Maker and
Holder intend and agree that this Note shall not be subject to the usury laws of
any state other than the State of Nevada. Notwithstanding anything contained in
this Note to the contrary, if collection from Maker of interest at the rate set
forth herein would be contrary to applicable laws, then the applicable interest
rate upon default shall be the highest interest rate that may be collected from
Maker under applicable laws at such time.

 

13. Costs of Collection. Should the indebtedness represented by this Note, or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note and/or
enforcement of Holder’s rights with respect to the administration, supervision,
preservation or protection of, or realization upon, any Collateral securing
payment hereof.

5

 

14. Miscellaneous.

 

a. This Note shall be binding upon Maker and shall inure to the benefit of
Holder. Holder may not assign this Note to a direct competitor of Maker except
upon the express written consent of Maker.

 

b. Any failure or delay by Holder to insist upon the strict performance of any
term, condition, covenant or agreement of this Note, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c. Any provision of this Note that is unenforceable shall be severed from this
Note to the extent reasonably possible without invalidating or affecting the
intent, validity or enforceability of any other provision of this Note.

 

d. This Note may not be modified or amended in any respect except in writing and
agreed to by Maker and Holder.

 

e. Time is of the essence.

 

15. Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking or release
of collateral securing this Note. Any such action taken by Holder shall not
discharge the liability of any party to this Note.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

6

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

Galaxy Gaming, Inc. “Maker”:

 

 

By: /s/ Robert Saucier

Its: CEO



 

Prime Table Games, LLC “Holder”:

 

By: /s/ Prime Table Games, LLC

 



7

 

Exhibit “A”

 

Collateral

 

8

 



